Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 1 of 10 Page ID
                                 #:27887


  1 Morgan Chu (SBN 70446)
    mchu@irell.com
  2 Alan J. Heinrich (SBN 212782)
    aheinrich@irell.com
  3 C. Maclain Wells (SBN 221609)
    mwells@irell.com
  4 Elizabeth C. Tuan (SBN 295020)
  5 etuan@irell.com
    IRELL & MANELLA LLP
  6 1800  Avenue of the Stars, Suite 900
    Los Angeles, California 90067-4276
  7 Telephone: (310) 277-1010
    Facsimile:    (310) 203-7199
  8
    Andrea W. Jeffries (SBN 183408)
  9 ajeffries@jonesday.com
    Luke J. Burton (SBN 301247)
 10 lburton@jonesday.com
 11 JONES    DAY
    555 South Flower Street, Fiftieth Floor
 12 Los  Angeles, CA 90071
    Telephone: (213) 489-3939
 13 Facsimile:    (213) 243-2539
 14 [List of counsel continues on next page]
 15 Attorneys for Plaintiffs
 16 JUNO THERAPEUTICS, INC., MEMORIAL
    SLOAN KETTERING CANCER CENTER,
 17 and SLOAN KETTERING INSTITUTE FOR
    CANCER RESEARCH
 18
                            UNITED STATES DISTRICT COURT
 19                       CENTRAL DISTRICT OF CALIFORNIA
 20                              WESTERN DIVISION
 21 JUNO THERAPEUTICS, INC., et al., Case No. 2:17-cv-07639-SJO-KSx
 22                                  MEMORANDUM IN SUPPORT OF
             Plaintiffs,             PLAINTIFFS’ PROPOSED JUDGMENT
 23                                  AND POST-TRIAL BRIEFING
        v.                           SCHEDULE
 24 KITE PHARMA, INC.,                         Hon. S. James Otero
                                               Place: Courtroom 10C
 25          Defendant.
 26
 27 AND RELATED
    COUNTERCLAIMS
 28
                                                       MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                          JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                                                           Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 2 of 10 Page ID
                                 #:27888


  1 Rebecca Carson (SBN 254105)
    rcarson@irell.com
  2 Ingrid M. H. Petersen (SBN 313927)
    ipetersen@irell.com
  3 IRELL & MANELLA LLP
    840 Newport Center Drive, Suite 400
  4 Newport Beach, CA 92660
  5 Telephone: (949) 760-0991
    Facsimile: (949) 760-5200
  6
    Christopher J. Harnett (Pro Hac Vice)
  7 charnett@jonesday.com
    Sarah A. Geers (Pro Hac Vice)
  8 sgeers@jonesday.com
    Kevin V. McCarthy (Pro Hac Vice)
  9 kmccarthy@jonesday.com
    JONES DAY
 10 250 Vesey Street
 11 New   York, NY 10281-1047
    Telephone: (212) 326-3939
 12 Facsimile: (212) 755-7306
 13 Jennifer L. Swize (Pro Hac Vice)
    jswize@jonesday.com
 14 JONES DAY
    51 Louisiana Avenue, N.W.
 15 Washington, DC 20001-2113
    Telephone: (202) 879-3939
 16 Facsimile: (202) 626-1700
 17 John M. Michalik (Pro Hac Vice)
 18 jmichalik@jonesday.com
    JONES DAY
 19 77 West Wacker Drive, Suite 3500
    Chicago, IL 60601-1692
 20 Telephone: (312) 782-3939
    Facsimile: (312) 782-8585
 21
    Attorneys for Plaintiffs
 22 JUNO THERAPEUTICS, INC., MEMORIAL
 23 SLOAN KETTERING CANCER CENTER,
    and SLOAN KETTERING INSTITUTE FOR
 24 CANCER RESEARCH
 25
 26
 27
 28
                                                   MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                      JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                                                       Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 3 of 10 Page ID
                                 #:27889


  1                                   INTRODUCTION
  2         This matter came on for trial in this Court on December 3, 2019, and concluded
  3 with a jury verdict in favor of Plaintiffs on all issues on December 13, 2019. Dkt. No.
  4 594. Although the Court could have entered judgment in favor of Plaintiffs on all
  5 issues immediately following the jury verdict, the Court directed the parties to meet
  6 and confer on post-trial matters. Trial Tr. 1562:23-1563:9. The parties did so, and
  7 submitted a Joint Status Report Re: Post-Verdict Submissions on December 17, 2019,
  8 in which they agreed to submit either a jointly proposed form of judgment and post-
  9 trial briefing schedule, or competing proposals, by December 30, 2019. Dkt. No. 595.
 10 In accordance with the Joint Status Report, the parties attempted to reach agreement
 11 on these matters, but have been unable to do so. The essential difference between the
 12 parties’ views is that Plaintiffs seek expeditious and simultaneous briefing of both
 13 sides’ post-trial motions so they can be addressed while the trial is still fresh in the
 14 minds of the Court and counsel, whereas Kite seeks a staggered schedule that would
 15 delay Kite’s post-trial motions for months, notwithstanding the fact that its Rule 50(b)
 16 motion is necessarily a renewed motion and must therefore essentially repeat its
 17 previously filed Rule 50(a) motion. There is no reason for such delay. The jury
 18 rendered its verdict; it is time for the parties to proceed with any follow-on motion
 19 practice so this case may be concluded in the trial court. Accordingly, Plaintiffs
 20 respectfully request that the Court enter their proposed post-trial briefing schedule set
 21 forth as Exhibit B to the Notice of Lodging, and Plaintiffs’ proposed judgment set
 22 forth as Exhibit A to the Notice of Lodging.
 23                                    BACKGROUND
 24         Plaintiffs intend to file post-trial motions seeking (1) recovery of attorneys’
 25 fees; (2) enhanced damages under 35 U.S.C. § 284; (3) supplemental damages (the
 26 royalties owed for sales from September 30, 2019 through the date of the judgment);
 27 (4) ongoing royalties (for sales made after the judgment); and (5) prejudgment
 28
                                                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                             JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                             -1-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 4 of 10 Page ID
                                 #:27890


  1 interest. Kite has indicated that it intends to renew its motion for judgment as a matter
  2 of law under Rule 50(b) and move for a new trial under Rule 59.
  3         On December 17, the parties submitted their Joint Status Report, Dkt. No. 595,
  4 wherein the parties informed the Court that they would discuss the schedule for post-
  5 trial submissions, and would file either an agreed form of judgment and briefing
  6 schedule, or competing proposals, by December 30, 2019. Id.
  7         On December 18, Plaintiffs provided Kite with a proposed stipulation setting
  8 forth a schedule for post-trial motions as follows: each side would file a consolidated
  9 motion of no more than 30 pages by 35 days after the jury’s verdict—in other words,
 10 by January 17, 2020. Ex. 1 at 1.1 Each side would then have 30 pages and 14 days—
 11 until January 31, 2020—to respond. Id. Replies would be limited to 15 pages and
 12 would be due one week later, on February 7, 2020. Id.
 13         Late in the day on December 20, Kite informed Plaintiffs for the first time that
 14 it preferred a staggered post-trial briefing schedule whereby Kite would not bring its
 15 post-trial motions until after the Court resolves Plaintiffs’ post-trial motions. Jeffries
 16 Decl. ¶ 5; Ex. 3 at 2. As Plaintiffs explained to Kite the next day, Jeffries Decl. ¶ 6;
 17 Ex. 3 at 1, Kite’s new proposal is inconsistent with the parties’ prior discussions
 18 regarding post-trial briefing, as reflected in the December 17 Joint Status Report, and,
 19 more importantly, inefficient and out of keeping with the normal post-trial process in
 20 patent infringement cases in district courts across the country, in which each side
 21 simultaneously briefs its issues promptly after the jury renders its verdict. E.g.,
 22 Opticurrent, LLC v. Power Integrations, Inc., No. 17-cv-3597, 2019 WL 2389150
 23 (N.D. Cal. June 5, 2019); Green Mountain Glass LLC v. Saint-Gobain Containers,
 24 Inc., 300 F. Supp. 3d 610, 616 (D. Del. 2018); Bos. Sci. Corp. v. Cordis Corp., 838 F.
 25 Supp. 2d 259, 262 (D. Del. 2012). Kite’s next response, on December 23, did not
 26
 27         1
           All references to numbered exhibits are to exhibits to the Declaration of
 28 Andrea W. Jeffries filed in support of this memorandum.
                                                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                             JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                              -2-                             Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 5 of 10 Page ID
                                 #:27891


  1 address this case law or Plaintiffs’ concerns about Kite’s position; it was entirely non-
  2 substantive and merely stated that the parties had agreed to provide competing
  3 proposals if they could not agree. Jeffries Decl. ¶ 7; Ex. 3 at 1. As set forth below,
  4 Plaintiffs believe that their proposed schedule affords ample time for the preparation
  5 of all motions to be filed, and allows for the efficiencies attendant to briefing close in
  6 time to trial. To avoid any further unnecessary delay, Plaintiffs hereby submit their
  7 proposal.
  8                                      ARGUMENT
  9 I.     Plaintiffs’ Briefing Schedule Allows This Case To Be Resolved Efficiently
 10        As Plaintiffs proposed to Kite, the best and most efficient course is for Plaintiffs
 11 and Kite to each file a single consolidated brief addressing their respective issues
 12 within 35 days of the jury verdict, and for the response and reply briefs to generally
 13 follow the ordinary schedule for motions set forth in Local Rules 7-9 and 7-10. In
 14 particular:
 15              Opening Briefs: Each side would file a consolidated brief not to
 16                exceed 30 pages addressing all of its respective issues within thirty-
 17                five days after the jury verdict was rendered, i.e., by January 17,
 18                2020.
 19              Response Briefs: Each side would have fourteen days to file a
 20                response brief not to exceed 30 pages responding to the other side’s
 21                opening brief, i.e., by January 31, 2020. See L.R. 7-9 (generally
 22                providing for fourteen days for response briefs).
 23              Reply Briefs: Each side would have seven days to file a reply brief
 24                not to exceed 15 pages in support of its opening brief, i.e., by
 25                February 7, 2020.
 26              Hearing: The date designated for a hearing on these motions would
 27                be the Monday immediately following twenty-one days from the
 28
                                                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                             JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                              -3-                             Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 6 of 10 Page ID
                                 #:27892


  1               date that the response briefs are due, i.e., February 24, 2020, or the
  2               next available hearing date thereafter. See L.R. 7-9.
  3         This proposal furthers judicial and party efficiency and allows ample time for
  4 briefing, particularly in light of the renewed nature of Kite’s Rule 50(b) motion.
  5 Although certain of the issues, e.g., attorneys’ fees and new trial motions, have
  6 slightly different default deadlines under the Local Rules, Plaintiffs’ proposal to
  7 consolidate each side’s issues into a single brief, with page limits slightly expanded
  8 from Local Rule 11-6, will streamline post-trial proceedings and permit the Court to
  9 resolve all issues on the same schedule. In addition, Plaintiffs’ proposal permits the
 10 post-trial proceedings to be resolved while the trial record remains fresh in the minds
 11 of the parties and the Court.
 12         Kite has agreed to Plaintiffs’ proposed page limits for Plaintiffs’ proposed
 13 consolidated post-trial brief (30 pages for opening brief and opposition, 15 pages for
 14 reply). Ex. 3 at 2. As to its own post-trial consolidated brief, however, Kite has stated
 15 that it desires an additional number of pages, but has not specified the number of
 16 additional pages beyond 30 that it desires, or why additional pages are needed. Ex. 3
 17 at 1-2. Kite has also said that it would prefer a 21-day-opposition, 14-day-reply
 18 briefing period for Plaintiffs’ motion, also without justification. Ex. 3 at 1-2. With
 19 regard to page limits, Kite’s Rule 50(a) motion for judgment as a matter of law fit on
 20 20 pages, see Dkt. No. 551, suggesting that 30 pages should be more than sufficient
 21 for Kite’s consolidated Rule 50(b) and new trial motion. With regard to the briefing
 22 schedule, Plaintiffs believe that a long and drawn-out schedule is unnecessary. The
 23 standard 14-day-opposition, 7-day-reply schedule is appropriate.
 24 II.     Plaintiff’s Proposed Judgment Should Be Entered By December 30, 2019.
 25         As an initial matter, there is no dispute about the form of judgment. In response
 26 to Plaintiffs’ proposed judgment, Kite offered only comments on procedure, and no
 27 comments or proposed edits to the content. See Jeffries Decl. ¶¶ 5, 7; Ex. 3 at 1-2.
 28 Moreover, there is no reason not to enter judgment now.
                                                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                             JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                             -4-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 7 of 10 Page ID
                                 #:27893


  1         Kite’s claim that judgment should not be entered until after the Court resolves
  2 Plaintiffs’ post-trial motions, see Ex. 3 at 2, is wrong. Kite was aware that Plaintiffs
  3 intended to seek enhanced damages—Kite’s supposed reason for deferring judgment,
  4 see Ex. 3 at 2—long before it agreed to the parties’ Joint Status Report contemplating
  5 the submission of proposed forms of judgment by December 30. See, e.g., Dkt. No.
  6 294 at 16 (Plaintiffs’ Memorandum of Contentions of Fact and Law). And contrary
  7 to Kite’s suggestion that entering judgment now would be “premature” or “potentially
  8 confusing,” see Ex. 3 at 2, courts adjudicating patent cases routinely enter judgment
  9 on the jury verdict, then have the parties simultaneously brief post-trial issues, and
 10 then enter an amended judgment, as appropriate. See, e.g., Opticurrent, 2019 WL
 11 2389150; Green Mountain Glass, 300 F. Supp. 3d at 616; Bos. Sci. Corp., 838 F.
 12 Supp. 2d at 262.2
 13         In any event, even if the Court declined to enter judgment at this time, that
 14 would still not justify delaying the briefing on Kite’s Rule 50(b) and Rule 59 motions.
 15 Such motions may be brought before judgment is entered; the rules prohibit filing
 16 such motions only after 28 days post-judgment. See Kaneka Corp. v. SKC Kolon PI,
 17 Inc., 198 F. Supp. 3d 1089, 1099 (C.D. Cal. 2016) (holding that a motion seeking
 18 relief under Rules 50(b) and 59 filed before entry of judgment was “timely because
 19 Rule 50 does not, by its terms, preclude the filing of a renewed motion for judgment
 20 as a matter of law before judgment has been entered”); cf. Crane Sec. Techs., Inc. v.
 21
            2
 22           In correspondence between the parties, Kite cited two cases in support of its
      claim that judgment should not be entered until resolution of Plaintiffs’ motions. See
 23
      Ex. 3 at 2 (citing Brigham & Women’s Hosp., Inc. v. Perrigo Co., 761 F. App’x 995
 24   (Fed. Cir. 2019), and PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359 (Fed. Cir. 2007)).
      These cases are inapt, as they address the distinct issue of when a judgment is final
 25
      for purposes of appeal. Brigham & Women’s Hosp., 761 F. App’x at 1000-02; PODS,
 26   Inc., 484 F.3d at 1365 & n.4. Moreover, in each case, the district court did exactly
 27   what Kite says should not be done here: The court entered judgment on a jury verdict
      without first resolving a motion for enhanced damages. Brigham & Women’s Hosp.,
 28   761 F. App’x at 1000; PODS, Inc., 484 F.3d at 1365 n.4.
                                                         MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                            JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                             -5-                             Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 8 of 10 Page ID
                                 #:27894


  1 Rolling Optics AB, 337 F. Supp. 3d 48 (D. Mass. 2018) (simultaneous briefing of both
  2 sides’ post-trial issues before judgment was entered in a patent case). Indeed, if
  3 judgment is deferred, not only may Kite’s requests be brought before entry of
  4 judgment simultaneous with Plaintiffs’ briefing, but they also should be. After all,
  5 Kite’s requests for renewed judgment as a matter of law and a new trial must both be
  6 based on a record that already exists, i.e., what occurred at trial. Nothing in the
  7 resolution of Plaintiffs’ post-trial requests will affect either of Kite’s issues.
  8 Accordingly, even if the Court were to defer entry of judgment, it should still adopt
  9 Plaintiffs’ proposed briefing schedule that provides for simultaneous briefing by both
 10 sides.
 11                                     CONCLUSION
 12          For the foregoing reasons, Plaintiffs respectfully request that the Court enter
 13 Plaintiffs’ proposed form of judgment and adopt Plaintiffs’ proposed schedule for
 14 post-trial briefing, as set forth in Exhibits A and B, respectively, to the Notice of
 15 Lodging.
 16
      Dated: December 23, 2019            Respectfully submitted,
 17
 18                                       By: /s/ Andrea W. Jeffries
 19                                       Andrea W. Jeffries (SBN 183408)
                                          Luke J. Burton (SBN 301247)
 20                                       JONES DAY
                                          555 South Flower Street, Fiftieth Floor
 21                                       s Angeles, CA 90071
                                          Telephone: (213) 489-3939
 22                                       Facsimile: (213) 243-2539

 23                                       Morgan Chu (SBN 70446)
                                          Alan J. Heinrich (SBN 212782)
 24                                       C. Maclain Wells (SBN 221609)
                                          Elizabeth C. Tuan (SBN 295020)
 25                                       IRELL & MANELLA LLP
                                          1800 Avenue of the Stars, Suite 900
 26                                       Los Angeles, California 90067-4276
                                          Telephone: (310) 277-1010
 27                                       Facsimile: (310) 203-7199

 28
                                                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                             JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                             -6-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 9 of 10 Page ID
                                 #:27895


  1
                                    Rebecca Carson (SBN 254105)
  2                                 Ingrid M. H. Petersen (SBN 313927)
                                    IRELL & MANELLA LLP
  3                                 840 Newport Center Drive, Suite 400
                                    Newport Beach, CA 92660
  4                                 Telephone: (949) 760-0991
                                    Facsimile: (949) 760-5200
  5
                                    Christopher J. Harnett (Pro Hac Vice)
  6                                 Sarah A. Geers (Pro Hac Vice)
                                    Kevin V. McCarthy (Pro Hac Vice)
  7                                 JONES DAY
                                    250 Vesey Street
  8                                 New York, NY 10281-1047
                                    Telephone: (212) 326-3939
  9                                 Facsimile: (212) 755-7306
 10                                 Jennifer L. Swize (Pro Hac Vice)
                                    JONES DAY
 11                                 51 Louisiana Avenue, N.W.
                                    Washington, DC 20001-2113
 12                                 Telephone: (202) 879-3939
                                    Facsimile: (202) 626-1700
 13
                                    John M. Michalik (Pro Hac Vice)
 14                                 JONES DAY
                                    77 West Wacker Drive, Suite 3500
 15                                 Chicago, IL 60601-1692
                                    Telephone: (312) 782-3939
 16                                 Facsimile: (312) 782-8585
 17                                 Attorneys for Plaintiffs
                                    Juno Therapeutics, Inc., Memorial Sloan
 18                                 Kettering Cancer Center, and Sloan Kettering
                                    Institute for Cancer Research
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                      JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                        -7-                            Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624-4 Filed 12/23/19 Page 10 of 10 Page ID
                                  #:27896


  1                           CERTIFICATE OF SERVICE
  2        A copy of the foregoing document was electronically filed with the Court this
  3 23rd day of December, 2019. Notice of this filing will be sent by operation of the
  4 Court’s electronic filing system. Parties may access this filing through the Court’s
  5 system.
  6                                              /s/ Andrea W. Jeffries
                                                 Andrea W. Jeffries
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                       MEMORANDUM IN SUPPORT OF PLAINTIFFS’ PROPOSED
                                                          JUDGMENT AND POST-TRIAL BRIEFING SCHEDULE
                                           -8-                             Case No. 2:17-cv-07639-SJO-KSx
